Filed 1/13/22 P. v. Hall CA4/1
Opinion following transfer from Supreme Court


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078174

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. FWV1202970)

MICHAEL ANDRE HALL,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court San Bernardino County,
Shahla S. Sabet, Judge. (Retired Judge of San Bernardino Sup. Ct. assigned
by the Chief Justice pursuant to art. VI, § 6 of the Cal. Const.) Reversed and
remanded with directions.
         Gary V. Crooks, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Michael
Pulos, Seth Friedman, and Kathryn Kirschbaum, Deputy Attorneys General,
for Plaintiff and Respondent.
      In 2013, Michael Andre Hall and a co-defendant were charged with

three counts of murder (Pen. Code,1 § 187, subd. (a)) and multiple other
felonies. Hall entered into a plea agreement in which he pleaded guilty to
one count of voluntary manslaughter (§ 192, subd. (a)) as a lesser offense of
murder and one count of robbery (§ 211). Hall also admitted the crimes were
committed for the benefit of a criminal street gang. The court sentenced Hall
to a determinate term of 12 years in prison.
      In 2019, Hall filed a petition for resentencing under section 1170.95.
The trial court denied the petition on the grounds section 1170.95 did not
apply to persons who pleaded guilty to manslaughter as lesser offenses of
murder. Hall appealed, and this court affirmed the denial of Hall’s
resentencing petition in an unpublished opinion. (People v. Hall, D078174
(Aug. 18, 2021).)
      Hall petitioned for review. The Supreme Court granted review and
remanded the case to this court to reconsider our opinion in light of newly
enacted Senate Bill No. 775 (Stats. 2021, ch. 551) (Senate Bill 775), which
became effective January 1, 2022.
      We requested and received supplemental briefing from the parties on
the impact of Senate Bill 775 on this appeal. Both Hall and the Attorney
General contend the order must be reversed and the case remanded to the
trial court with directions to issue an order to show cause and to conduct an
evidentiary hearing as required by section 1170.95. We agree. The statutory
changes that occurred while this case was pending require reversal. As such,
we will reverse the order and remand the matter back to the superior court
with directions.


1     All further statutory references are to the Penal Code.

                                       2
                                 DISCUSSION
      At the time this case was under review, the unbroken line of appellate
authority held that manslaughter and attempted murder convictions by plea
were not eligible for relief under section 1170.95. (People v. Turner (2020) 45
Cal.App.5th 428, 431-441.)
      In Senate Bill 775, the Legislature clarified that it intended persons
who pleaded guilty to manslaughter as lesser offenses of murder to be eligible
for resentencing just the same as persons who were convicted of murder.
      Since Hall’s appeal of the order denying resentencing is not yet final on
the effective date of Senate Bill 775, he is entitled to any benefits the new
statute may provide. (People v. Garcia (2018) 28 Cal.App.5th 961, 973.)
      We agree with the analysis of the impact of the new legislation on this
case as argued by the parties. We will accept the Attorney General’s
concession.




                                        3
                               DISPOSITION
     The order denying Hall’s petition for resentencing under section
1170.95 is reversed. The Superior Court is directed to issue an order to show
cause and to hold an evidentiary hearing as required by statute. We express
no opinion on the appropriate outcome of such hearing.




                                                     HUFFMAN, Acting P. J.

WE CONCUR:




DATO, J.




GUERRERO, J.




                                      4